Opinion
Per Curiam:
Order of the court below, at No. D-523-72 (No. 492, April Term, 1974) as to the custody of the children, is affirmed. Order of the court below, at No. D-685 of 1974 (No. 491, April T., 1974) for the support of the wife in the sum of $800.00 a month, is affirmed; petition for reargument refused February 25,1975.
The six Judges who heard this appeal being equally divided on this issue, the order of the court below, at No. D-685 of 1974 (No. 491, April T., 1974) for the support of each of the two children in the amount of $600.00 per month per child, is affirmed. HOFFMAN, Cercone, and Spaeth, JJ., would reduce the order to $400.00 per month for each child.
Van der Voort, J., absent.